Quinn, Chief Judge
(concurring in the result):
I disagree with the conclusion of the principal opinion that the search went beyond the limits of the authorization of the company commander.
The victim bled profusely and it was manifest that his blood would be on articles other than the murder weapon. Agent Roth testified he was present when Agent Wasielewski informed the company commander of the circumstances of the crime and “that we specifically wanted to search Schultz’ belongings.” That the agents understood the authorization to search comprehended a search for bloody articles belonging to the accused is apparent from Roth’s statement to the accused before the search that he had received the company commander’s “permission to search his belongings.” (Emphasis supplied.) In addition, the company commander was present at the search. He testified he knew there had been “an awful lot of blood at the scene” of the murder and the authorities were' “looking for bloody clothes.” In my opinion, the record demonstrates that the company commander also understood that his authorization to search included articles belonging to the accused other than the possible murder weapon. I conclude, therefore, that the articles in issue were properly admitted into evidence as products of a lawful search and seizure.
As to the other issues, I generally agree with the conclusions of the principal opinion and join in affirming the decision of the board of review.